                                                                                                                                                       POS-010
 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address):                                                   FOR COURT USE ONLY
     Jonathan A. Shapiro (SBN 257199)
     BAKER BOTTS L.L.P.
     101 California Street, Suite 3600
     San Francisco, CA 94111
            TELEPHONE NO.:     (415) 291-6200     FAX NO. (Optional): (415) 291-6300

 E–MAIL ADDRESS (Optional):    jonathan.shapiro@bakerbotts.com
      ATTORNEY FOR (Name):     MabVax Therapeutics Holdings, Inc. v. Barry Honig, et al.
 SUPERIOR COURT OF CALIFORNIA, COUNTY OF                     SAN DIEGO
       STREET ADDRESS:         330 West Broadway
       MAILING ADDRESS:

                       San Diego CA 92101
      CITY AND ZIP CODE:

           BRANCH NAME:Central Division
      PLAINTIFF/PETITIONER: MabVax Therapeutics Holdings, Inc.                                            CASE NUMBER:

                                                                                                           37-2019-00018398-CU-SL-CTL
DEFENDANT/RESPONDENT:                  Barry Honig, et al.
                                                                                                          Ref. No. or File No.:

                                    PROOF OF SERVICE OF SUMMONS

                                              (Separate proof of service is required for each party served.)
1.    At the time of service I was at least 18 years of age and not a party to this action.
2.    I served copies of:
      a.             summons
      b.             complaint
      c.             Alternative Dispute Resolution (ADR) package
      d.             Civil Case Cover Sheet (served in complex cases only)
      e.             cross-complaint
      f.             other (specify documents):       Stipulation to Use ADR; Notice of Case Assignment and CMC
3.    a. Party served (specify name of party as shown on documents served):
           Alpha Capital Anstalt

      b.          Person (other than the party in item 3a) served on behalf of an entity or as an authorized agent (and not a person
                  under item 5b on whom substituted service was made) (specify name and relationship to the party named in item 3a):
                  c/o Lh Financial Services Corp
4.    Address where the party was served:
      510 Madison Avenue, Suite 1400, New York, NY 10022
5.    I served the party (check proper box)
      a.         by personal service. I personally delivered the documents listed in item 2 to the party or person authorized to
                 receive service of process for the party (1) on (date):                      (2) at (time):
      b.             by substituted service. On (date):                     at (time):            I left the documents listed in item 2 with or
                     in the presence of (name and title or relationship to person indicated in item 3):


                    (1)              (business) a person at least 18 years of age apparently in charge at the office or usual place of business
                                     of the person to be served. I informed him or her of the general nature of the papers.

                    (2)              (home) a competent member of the household (at least 18 years of age) at the dwelling house or usual
                                     place of abode of the party. I informed him or her of the general nature of the papers.
                    (3)              (physical address unknown) a person at least 18 years of age apparently in charge at the usual mailing
                                     address of the person to be served, other than a United States Postal Service post office box. I informed
                                     him or her of the general nature of the papers.
                    (4)              I thereafter mailed (by first-class, postage prepaid) copies of the documents to the person to be served
                                     at the place where the copies were left (Code Civ. Proc., § 415.20). I mailed the documents on
                                     (date):               from (city):                           or        a declaration of mailing is attached.
                    (5)              I attach a declaration of diligence stating actions taken first to attempt personal service.
                                                                                                                                                          Page 1 of 2

 Form Adopted for Mandatory Use                                                                                                      Code of Civil Procedure, § 417.10
   Judicial Council of California                       PROOF OF SERVICE OF SUMMONS
 POS-010 [Rev. January 1, 2007]
      PLAINTIFF/PETITIONER:          MabVax Therapeutics Holdings, Inc.                              CASE NUMBER:

                                                                                                      37-2019-00018398-CU-SL-CTL
DEFENDANT/RESPONDENT:                Barry Honig, et al.

5.   c.             by mail and acknowledgment of receipt of service. I mailed the documents listed in item 2 to the party, to the
                    address shown in item 4, by first-class mail, postage prepaid,

                    (1) on (date):   April 30, 2019                            (2) from (city):   San Francisco
                     (3)         with two copies of the Notice and Acknowledgment of Receipt and a postage-paid return envelope addressed
                                 to me. (Attach completed Notice and Acknowledgement of Receipt.) (Code Civ. Proc., § 415.30.)
                    (4)           to an address outside California with return receipt requested. (Code Civ. Proc., § 415.40.)

     d.             by other means (specify means of service and authorizing code section):




                    Additional page describing service is attached.

6.   The "Notice to the Person Served" (on the summons) was completed as follows:
      a.        as an individual defendant.
      b.        as the person sued under the fictitious name of (specify):
     c.         as occupant.
      d.        On behalf of (specify): Alpha Capital Anstalt
                     under the following Code of Civil Procedure section:
                                    416.10 (corporation)                           415.95 (business organization, form unknown)
                                    416.20 (defunct corporation)                   416.60 (minor)
                                    416.30 (joint stock company/association)       416.70 (ward or conservatee)
                                    416.40 (association or partnership)            416.90 (authorized person)
                                    416.50 (public entity)                         415.46 (occupant)
                                                                                   other:
7.   Person who served papers
     a. Name:    Mary Ann Rubalcaba
     b. Address: Baker Botts L.L.P., 101                 California Street, Suite 3600, San Francisco, CA 94111
     c. Telephone number:      (415) 291-6200
     d.   The fee for service was: $ 0.00
     e. I am:
           (1)             not a registered California process server.
           (2)             exempt from registration under Business and Professions Code section 22350(b).
           (3)             a registered California process server:
                           (i)         owner          employee         independent contractor.
                           (ii) Registration No.:
                           (iii) County:

8.             I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

               or
9.             I am a California sheriff or marshal and I certify that the foregoing is true and correct.

Date:     May 15, 2019

                           Mary Ann Rubalcaba
          (NAME OF PERSON WHO SERVED PAPERS/SHERIFF OR MARSHAL)                                             (SIGNATURE )




POS-010 [Rev. January 1, 2007]                                                                                                        Page 2 of 2
                                                     PROOF OF SERVICE OF SUMMONS
Wednesday, May 15, 2019 4:57:00 PM - USPS.com® - USPS Tracking® Results - Internet Explorer
